Title: Thomas Jefferson to John Rhea, 22 September 1815
From: Jefferson, Thomas
To: Rhea, John


          
            Dear Sir
             Poplar Forest near Lynchburg. Sep. 22. 15
          
          Two friends of mine, who lately accompanied me to this place, have proceeded on a tour through the Southern country. the one of these is mr Correa, a gentleman from Portugal, of the first order of science, being without exception the most learned man I have ever met with in any country. modest, good humored, familiar, plain as a country farmer, he becomes the favorite of every one with whom he becomes acquainted. he speaks English with ease. he is accompanied by mr Francis Gilmer, son of Doctr Gilmer formerly of my neighborhood, the best educated young man of  our state, and of the most amiable dispositions. he travels with his friend Correa merely for the benefit of his conversation and the information & improvement he may derive from it. at home in every science, botany is their favorite. as every plant of any singularity stops them, their progress is of course slow, and this letter will reach you by mail, before they will reach Knoxville the first place of their destination. pray recieve them as strangers, as men of science, as my friends, and as they merit, and engage your friends to honour themselves and their state by their attentions to such men, and the facilities they can give to their enquiries. we have a character to establish with the European world. it will be a high one if we can be made known to them as we really are: and this must be through the report of such of their good men as come among us. for their honor and our reputation too few of their good men come to see us. of libellers they send us plenty, and especially England. ever and with sincerity
          of
          
            your friend
            Th: Jefferson
          
        